DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

Upon entry of the amended claims:
Applicant amended claims 1, 7, and 12 beyond formalities, Objections, and 112 Rejections.
Applicant cancelled claims 3 – 6, 8, 10, and 13.
The pending claims will be 1 – 2, 7, 9, 11 – 12, and 14.

Applicant provides their summary of the amended claims not entered alleging the amendments overcome all Objections and 112 Rejections [Page 5 lines 1 – 6].

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes the amendment is not being entered thus the arguments are moot.  However, brief responses to the arguments are provided in the interest of completeness.
First, the Applicant lists the references cited against the claims [Page 5 lines 8 – 11], provides their brief summary of the references [Page 5 lines 12 – 16], and recites portions of amended independent claim 1 [Page 5 line 17 – Page 6 line 5].
Second, the Applicant provides their description of the amended claim with Specification support [Page 6 lines 6 – 18].
Third, the Applicant contends the claims are similar to those allowed in a corresponding European Application (EP18-169-389.6) [Page 6 lines 19 – 20].  However, the not entered claims lack recitations of “camera ray” (previously recited in claims 4 – 5), rewrote the test conditions (now only a “reprojection when previously a choice of tests was present thus changing the scope of the claims), lacking a fitting of a conic curve (previously in claim 6), and lacking an image the points / ray / edge points are projected back to (e.g. the raw image from claim 3 or even image data if image data is the raw image).  Thus, the not entered amended claims are not the same / similar to those in the corresponding European Application and the scope of the claims has been significantly changed.
Fourth, the Applicant contends the references do not teach features of the amended claims [Page 6 lines 21 – 29].  The Examiner observes Barreto’s teachings were to elaborate on the algorithm presented in Seeth which is modified by Barreto and Ying which determines calibration being required / converged / optimized.
In response to applicant's argument that Barreto’s test for inlier points (e.g. excluding outlier points) cannot by combined with Ying’s conic fitting / projection techniques, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Fifth, the Applicant contends the remaining dependent claims and other amended independent claims are allowable for at least the reasons given for claim 1 [Page 6 line 30 – Page 7 line 3].
While the Applicant’s points may be understood, to which the Examiner respectfully disagrees, thus the Rejection may be maintained even though the arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487